West, J.,
concurring.
The claimant in this proceeding, S. B. Armstrong, by sworn answer to the rule to show cause, averred his exclusive ownership of the seized Ford truck; denied any participation, directly or indirectly, in the use of the truck in the transportation of intoxicating liquors; denied that he had consented to or had any knowledge that it was to be used for that purpose, and averred that if it was so used it was without his consent. According to the certificate of the trial judge, the claimant, upon the hearing, testified in substance as follows: ‘ ‘ That the said Ford truck was his property and made claim for the return of said truck. That he was in no way concerned in the unlawful transportation of liquor, that he had not expressly or impliedly authorized said Stokes to use said truck for the unlawful transportation of intoxicating liquors, that he had not in any manner participated in such alleged unlawful trans-” portation of liquor, either as principal or accessory, and that he had never had any knowledge that said truck was so being used until the same was seized by the officers, and he was officially notified by the Court.” This evidence was not contradicted, but was corroborated by the person in possession of the truck at the time of the seizure. There was no other evidence.
Upon this showing the forfeiture was unauthorized and-the judgment should be reversed on authority of Spratt v. Gray, 81 Fla. 200, 87 South. Rep. 760.